—Judgment, Supreme Court, New York County (Jay Gold, J., at nonjury trial; Richard Carruthers, J., at sentence), rendered January 20, 1998, convicting him of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s determinations concerning credibility. Concur—Nardelli, J. P., Tom, Mazzarelli, Ellerin and Friedman, JJ.